Citation Nr: 1432349	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  08-26 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded this matter in August 2012 for further development.  The RO continued the denial the claim as reflected in the October 2013 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided with a VA examination in January 2010 and VA opinions in December 2012 and August 2013 with respect to his service connection claim for sleep apnea.  The VA medical opinions in December 2012 and August 2013 provided a negative opinion with respect to the issue of whether the Veteran's service-connected diabetes caused and/or aggravated his sleep apnea.  The Veteran's representative provided medical articles indicating that there is evidence of an association between diabetic neuropathy and sleep apnea.  The explanation provided by the VA examiner in December 2012 and August 2013 discussed the Veteran's blood sugar levels and the improvement in the severity of sleep apnea.  The examiner did not address whether the Veteran's service-connected peripheral neuropathy caused and/or aggravated the Veteran's sleep apnea.  The Board also notes that there is a credible lay statement from the Veteran's daughter indicating that he snored and had difficulty breathing when he slept during his active military service.  The VA examiner in January 2010 only discussed whether the Veteran's snoring in service indicated that his sleep apnea began in service.  In light of the foregoing, the Board finds that another VA opinion is necessary in order to adequately decide the Veteran's service connection claim.

The Veteran's representative also asserted that there were outstanding private and VA treatment records that may be relevant to the Veteran's service connection claim for sleep apnea.  The claims file does not contain any VA treatment records after February 2012.  Thus, an attempt to obtain any outstanding treatment records with respect to the Veteran's sleep apnea is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records from February 2012 to the present.  If the Veteran indicates that he has received private treatment for his sleep apnea, then attempt to obtain any outstanding private treatment records after securing the appropriate consent from the Veteran.

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, obtain a VA medical opinion by an appropriate specialist with respect to the Veteran's service connection claim for sleep apnea.  The claims file and a copy of this remand must be made available to the clinician for review and the report should reflect that such a review was conducted.  The clinician is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether the Veteran's sleep apnea at least as likely as not (i.e., a fifty percent or greater probability) had its onset during active military service or is related to any in-service disease, event, or injury to include the credible lay statements of snoring and that he would sometimes stop breathing while sleeping during service.

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the credible lay statements from the Veteran and his daughter that he experienced symptoms of snoring and difficulty breathing while sleeping during service.

b. If the answer to (a) is negative, then whether it is at least as likely as not (i.e., a 50 percent or greater probability) that his sleep apnea is caused by or aggravated (chronically worsened) by his service-connected diabetes, diabetic peripheral neuropathy and/or peripheral vascular disease associated with his diabetes.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner is asked to address the articles submitted by the Veteran and his representative.

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



